

116 HR 6463 IH: Improving Access to Services Act
U.S. House of Representatives
2020-04-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6463IN THE HOUSE OF REPRESENTATIVESApril 7, 2020Mr. García of Illinois (for himself, Ms. Pressley, Mr. Takano, Ms. Tlaib, Mr. Grijalva, Mr. Cohen, Ms. Schakowsky, Ms. Barragán, Mr. Thompson of Mississippi, Mrs. Hayes, Mr. Rush, Mrs. Kirkpatrick, and Mr. Soto) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 23 and title 49, United States Code, to require transportation planners to consider projects and strategies to improve safe and convenient access to services by all modes of travel for all users, and for other purposes.1.Short titleThis Act may be cited as the Improving Access to Services Act.2.Consideration of projects and strategies to improve access to services(a)National highway performance programSection 119(f) of title 23, United States Code, is amended—(1)in the heading, by striking Conditions and inserting Conditions; safe and convenient access to services; and(2)by adding at the end the following:(3)Safe and convenient access to services on public roads(A)PenaltySubject to subparagraph (A), if a State reports, in a performance target report under section 150(e), that the State has not achieved the targets of the State for performance measures described in section 150(d) pertaining to the minimum standards for public roads established by the Secretary under section 150(c)(7), the State shall be required, during the following fiscal year—(i)to obligate, from the amounts apportioned to the State under section 104(b)(1), an amount equal to ten percent of funds apportioned to the State for the previous fiscal year for the purpose of achieving the targets through projects on Federal-aid highways; and(ii)to obligate, from the amounts apportioned to the State under section 104(b)(2) (other than amounts suballocated to metropolitan areas and other areas of the State under section 133(d)), an amount equal to 10 percent of the amount of funds apportioned to the State for the previous fiscal year for the purpose of achieving the targets through projects on Federal-aid highways.(B)RestorationThe obligation requirement in subparagraph (A)(i) for a fiscal year shall remain in effect for each subsequent fiscal year until the date on which the Secretary determines that the State has achieved the targets of the State for performance measures described in section 150(d) pertaining to the minimum standards for public roads established by the Secretary under section 150(c)(7)..(b)Metropolitan transportation planning(1)Federal-aid highwaysSection 134(h) of title 23, United States Code, is amended—(A)in paragraph (1)—(i)by redesignating subparagraphs (F) through (J) as subparagraphs (G) through (K), respectively; and(ii)by inserting after subparagraph (E) the following:(F)improve safe and convenient access to services by all modes of travel for all users; ; and (B)by adding at the end the following:(4)Limitation on transportation improvement planIn furtherance of the planning goals described in subparagraphs (F) and (G) of paragraph (1), a metropolitan planning organization shall not approve a transportation improvement plan found to increase the ratio of automobile to non-automobile access in urbanized areas. (5)DefinitionsIn this subsection:(A)AccessThe term access means the ability to travel by auto, transit, pedestrian, and bike networks measured in terms of travel times, with impedances for level of travel stress for active travel and costs for low income travelers.(B)ServicesThe term services means health care facilities, child care, education and workforce training, affordable housing, food sources, banking and financial institutions, and other retail shopping establishments..(2)Public transportationSection 5303(h) of title 49, United States Code, is amended—(A)in paragraph (1)—(i)by redesignating subparagraphs (F) through (I) as subparagraphs (G) through (J), respectively; and(ii)by inserting after subparagraph (E) the following:(F)improve safe and convenient access to services by all modes of travel for all users; ; and (B)by adding at the end the following:(4)DefinitionsIn this subsection:(A)AccessThe term access means the ability to travel by auto, transit, pedestrian, and bike networks measured in terms of travel times, with impedances for level of travel stress for active travel and costs for low income travelers.(B)ServicesThe term services means health care facilities, child care, education and workforce training, affordable housing, food sources, banking and financial institutions, and other retail shopping establishments..(c)Statewide and nonmetropolitan transportation planning(1)Federal-aid highwaysSection 135(d) of title 23, United States Code, is amended—(A)in paragraph (1)—(i)by redesignating subparagraphs (F) through (I) as subparagraphs (G) through (J), respectively; and(ii)by inserting after subparagraph (E) the following:(F)improve safe and convenient access to services by all modes of travel for all users; ; and (B)by adding at the end the following:(4)DefinitionsIn this subsection:(A)AccessThe term access means the ability to travel by auto, transit, pedestrian, and bike networks measured in terms of travel times, with impedances for level of travel stress for active travel and costs for low income travelers.(B)ServicesThe term services means health care facilities, child care, education and workforce training, affordable housing, food sources, banking and financial institutions, and other retail shopping establishments..(2)Public transportationSection 5304(d) of title 49, United States Code, is amended—(A)in paragraph (1)—(i)by redesignating subparagraphs (F) through (I) as subparagraphs (G) through (J), respectively; and(ii)by inserting after subparagraph (E) the following:(F)improve safe and convenient access to services by all modes of travel for all users; ; and (B)by adding at the end the following:(4)DefinitionsIn this subsection:(A)AccessThe term access means the ability to travel by auto, transit, pedestrian, and bike networks measured in terms of travel times, with impedances for level of travel stress for active travel and costs for low income travelers.(B)ServicesThe term services means health care facilities, child care, education and workforce training, affordable housing, food sources, banking and financial institutions, and other retail shopping establishments..(d)National goals and performance management measuresSection 150 of title 23, United States Code, is amended—(1)in subsection (b)—(A)by redesignating paragraph (7) as paragraph (8); and(B)by inserting after paragraph (6) the following:(7)Access to servicesTo improve safe and convenient access to services opportunities by all modes of travel for all users.; (2)in subsection (c)—(A)in paragraph (1)—(i)by striking In general—Not later than and inserting the following:(A)In generalNot later than; and(ii)by adding at the end the following:(B)UpdatesThe Secretary shall periodically update the rulemaking promulgated under subparagraph (A) as necessary, including to implement the amendments made to this section by the Improving Access to Services Act.; and (B)by adding at the end the following:(7)Access to services on public roadsFor the purpose of carrying out section 119(f)(3), the Secretary shall establish minimum standards for States to use in determining and improving safe and convenient access to services for all users by all modes of travel. ; and (3)in subsection (d)(1)—(A)by striking subsection (c), each State shall set and inserting subsection (c)(1)(A), and not later than 1 year after each update of the rulemaking described under subsection (c)(1)(B), each State shall set or update, as applicable,; and(B)by striking and (6) and inserting (6), and (7). 